Name: Commission Regulation (EEC) No 2126/87 of 17 July 1987 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/24 Official Journal of the European Communities 18 . 7. 87 COMMISSION REGULATION (EEC) No 2126/87 of 17 July 1987 adapting the accession compensatory amounts fixed in the sugar sector by Regu ­ lation (EEC) No 581/86 this end and for reasons of clarity it is appropriate to provide for a new Annex, showing the adapted compensa ­ tory amounts, to Commission Regulation (EEC) No 581 /86 of 28 February 1986, laying down detailed rules for the application of the system of accession compensa ­ tory amounts and fixing these amounts in the sugar sector (3), as amended by Regulation (EEC) No 2036/86 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 238 of Act of Accession provides for an alignment of the Portuguese prices on the comon prices in stages owing to their level in Portugal ; whereas this alignment concerns the intervention price for white sugar applicable in that Member State ; whereas this price has been fixed for the marketing year beginning on 1 July 1987 by Council Regulation (EEC) No 1913/87 of 2 July 1987 fixing for the 1987/88 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portu ­ gal 0 ; Whereas the alignment on 1 July 1987 of the said prices makes it necessary to adapt the accession compensatory amounts applicable to trade with Portugal ; whereas to HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 32 . (2 OJ No L 183, 3 . 7 . 1987, p. 3 . (3) OJ No L 57, 1 . 3 . 1986, p. 27. (&lt;) OJ No L 173, 1 . 7. 1986, p. 57. A N N E X A N N E X 18 . 7 . 87 A cc es si on co m pe ns at or y am ou nt s ap pl ic ab le in tra de w ith Sp ai n an d Po rtu ga l Official Journal of the European Communities C C T he ad in g N o I Co m pe ns at or y am ou nt s ap pl ic ab le in tra de be tw ee n : D es cr ip tio n of go od s on th e on e ha nd 1 C om m un ity of T en C om m un ity of T en C om m un ity of T en Sp ai n Sp ain Sp ai n Po rtu ga l w it h o u t A zo re s Po rtu ga l w it h o u t A zo re s A zo re s on th e ot he r ha nd Sp ai n Po rtu ga l w it ho ut A zo re s A zo re s Po rtu ga l w it ho ut A zo re s A zo re s T hi rd co un tr ie s A zo re s T h ir d co un tr ie s T h ir d co u n tr ie s EC U /1 00 0 kg 12 .0 4 Su ga rb ee t, w ho le or sli ce d, fre sh , dr ie d or po w de re d ;s ug ar ca ne : A. Su ga r be et : I. F re sh II . D rie d or po w de re d (') 7, 09 26 ,2 3 1, 26 4, 66 1, 26 4, 66 5, 83 21 ,5 7 5, 83 21 ,5 7 7, 09 26 ,2 3  1, 26 4, 66 1, 26 4, 66 EC U /1 00 kg 17 .0 1 Be et su ga ra nd ca ne su ga r, so lid -: A. W hi te su ga rs ; fla vo ur ed or co lo ur ed su ga rs B. Ra w su ga rs 8, 60 7, 91 7, 25 6, 67 4, 39 4, 04 15 ,8 5 14 ,5 8 12 ,9 9 11 ,9 5 8, 60 7, 91 2, 86 2, 63 7, 25 6, 67 4, 39 4, 04 | Ba sic co m pe ns at or y am ou nt s in EC U pe r 1% of su cr os e co nt en t or ,a s th e ca se m ay be ,o f ex tra cta bl e su ga r an d pe r 10 0 kg ne t of pr od uc ts in qu es tio n 17 .0 2 D II 17 .0 2 E 17 .0 2 F I 21 .0 7 F IV O th er su ga rs an d sy ru ps (b ut no t in cl ud in g lac to se , gl uc os e, m al to -d ex tri ne an d iso gl uc os e) A rti fic ia l ho ne y, w he th er or no t m ix ed w ith na tu ra l ho ne y Ca ra m el co nt ai ni ng in th e na tu ra l sta te 50 % or m or e by we ig ht of su cr os e Fl av ou re d or co lo ur ed su ga r sy ru ps (o th er th an lac to se , gl uc os e, m al to -d ex tri ne an d iso gl uc os e sy ru ps ) 0, 08 60 0, 07 25 0, 04 39 0, 15 85 0, 12 99 0, 08 60 0, 02 86 0, 07 25 0, 04 39 No L 197/25 (') Of a su cr os e co nt en t, on a ba sis of dr y m at te r, of at lea st 50 % .